Citation Nr: 0431303	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  00-14 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for  connection for low back disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for low back 
disorder, finding that the veteran had not presented new and 
material evidence to reopen his claim.  In January 2001, the 
veteran testified at a hearing before the RO.

The issue of service connection for low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In March 1992, the RO denied service connection for a low 
back disorder on the basis that there was no evidence that 
the veteran had a low back disability incurred in or 
aggravated by service.  The RO notified the veteran of this 
decision and his appellate rights by letter dated April 8, 
1992, but the veteran did not perfect an appeal.

2.  Evidence received since the March 1992 RO decision is 
neither cumulative nor redundant and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for low back disorder. 


CONCLUSIONS OF LAW

1.  The March 1992 RO decision denying the claim of service 
connection for a low back disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the March 1992 RO 
decision is new and material, and the claim of service 
connection for low back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1991, the veteran filed a claim for entitlement 
to service connection for a low back disorder.  Evidence 
considered at that time included the veteran's service 
medical records and a January 1992 VA examination report.

The service medical records show that the back was normal at 
the entrance examination in March 1987.  An August 1991 
emergency care and treatment report shows back pain at the 
lumbosacral spine area, with no history of trauma or injury.  
Upon examination, the examiner found no deformity, and 
straight leg testing was negative.  The diagnosis was acute 
lumbosacral strain.  An August 1991 separation examination 
report shows chronic back pain.    

After service, the veteran underwent VA examination in 
January 1992.  The examiner noted the veteran's reports that 
his back pain started in 1990, while serving in Panama.  
After lifting something very heavy, the veteran reportedly 
experienced a sudden onset of mid lumbosacral spine pain and 
was unable to fully extend his spine.  The examiner also 
noted the veteran's reports that since that time, he had 
occasional difficulty lifting heavy objects and if he 
overexerted himself, he would experience the onset of a dull 
ache in his lower back.  The report shows that the veteran 
denied any chronic back pain at the time of examination.  A 
VA x-ray examination report showed no old or active disease 
of significance; and no degenerative changes seen.  The 
examiner found that since the veteran's back pain was 
currently asymptomatic, it was not interfering with his 
current occupation.  

In March 1992, the RO denied the veteran's claim of service 
connection for a low back disorder, on the basis that there 
was no evidence the veteran had a disability which was 
incurred in or aggravated by service.  Specifically, the RO 
noted that the veteran denied any back pain at the time of 
the January 1992 VA examination, and that the x-ray 
examination report showed a normal spine.  In April 1992, the 
RO notified the veteran of its decision and his appellate 
rights.  He did not perfect an appeal, and the March 1992 
rating decision is final.  

In August 1998, the veteran filed an application to reopen 
his claim for service connection for a low back disorder.  In 
support of his application to reopen, the veteran notified 
the RO of new evidence, which the RO obtained, consisting of 
VA treatment and examination records dated from September 
1997 to February 2003.  Additionally, the veteran underwent 
VA examination in July 1998, and testified at an RO hearing 
in January 2001.  

On the July 1998 VA examination report, the examiner noted a 
December 1995 x-ray, which showed an S-type configuration of 
the distal sacrum and coccyx, suggestive of possible previous 
fracture; and degenerative disk disease at L3-4.

VA treatment and examination records dated from September 
1997 to January 2003 show continual complaints of low back 
pain.  Specifically, a July 2001 VA physical therapy report 
notes a June 2001 normal x-ray of the lumbar spine.  An 
October 2001 VA emergency room care note shows complaints of 
low back pain and spasms every three months with 
exacerbations, as well as radiation at times down the left 
leg.  A January 2003 VA MRI report shows a diagnosis of mild 
degenerative disc disease at L3-L4 and L4-L5.  

In January 2001, the veteran testified at an RO hearing, and 
stated that while in service, he was stationed in Panama and 
was loading duffle bags onto crates, when his back gave out 
on him.  The veteran also noted that he had never had any 
back problems before service, but since then, has continued 
to suffer back pain.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2004); 38 C.F.R. 
§§ 20.302(a), 20.1104 (2004).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App 
145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in August 1998, the new 
regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence received since the final March 1992 RO decision 
includes VA x-ray examination reports dated in July 1998 and 
January 2003, which show diagnoses of degenerative disc 
disease.  Moreover, the July 1998 VA x-ray examination report 
shows an S-type configuration of the distal sacrum and 
coccyx, suggestive of possible previous fracture.  The 
evidence is new because it was not previously of record.  The 
evidence is also material because it shows a current back 
disability, and suggests a possible previous fracture, which 
was not established at the time of the last RO decision.  
This evidence bears directly and substantially upon the issue 
of service connection, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the evidence submitted 
since the final 1992 RO decision is both new and material.  
Therefore, the claim of service connection for a low back 
disorder is reopened.

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for low back 
disorder, and to this extent, the appeal is granted.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for low back 
disorder.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.  Upon review of 
the record, the Board finds that the evidence is insufficient 
to decide the service connection issue with any certainty.

The veteran is claiming that his present low back disorder is 
the result of an in-service injury.  The service medical 
records show that he was treated for left mid-back pain in 
June 1990, with a diagnosis of muscle spasm.  He was seen in 
the emergency room in August 1991 for back pain at the 
lumbosacral spine area, with no reported history of trauma or 
injury.  Upon examination, the examiner found no deformity, 
and straight leg testing was negative.  The diagnosis was 
acute lumbosacral strain.  At separation in August 1991, the 
examiner noted chronic back pain.

On a July 1998 VA examination report, the examiner noted a 
December 1995 x-ray, which showed an S-type configuration of 
the distal sacrum and coccyx, suggestive of possible previous 
fracture; and degenerative disk disease at L3-4.

The veteran testified at a January 2001 RO hearing that while 
stationed in Panama, he was loading duffle bags onto crates, 
when his back gave out on him, and that he has suffered back 
pain since that time.

A July 2001 VA physical therapy report notes a June 2001 
normal x-ray of the lumbar spine.  An October 2001 VA 
emergency room care note shows complaints of low back pain 
and spasm every three months with exacerbations, as well as 
radiation at times down the left leg.  A January 2003 VA MRI 
report shows a diagnosis of mild degenerative disc disease at 
L3-L4 and L4-L5.  

The question that needs to be resolved before a determination 
of service connection can be made is whether the veteran's 
current low back disorder was incurred in or aggravated by 
service.  This is a medical question, and where the 
determinative issues involve medical causation or diagnosis, 
competent medical evidence is needed.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Thus, the Board finds that a medical examination is 
necessary.  A review of the file shows that the veteran 
underwent VA examination in January 1992 and July 1998, but 
neither examiner addressed the etiology of the low back 
disorder.  Under the duty to assist provisions of the VCAA, 
the VA has the duty to secure an examination or opinion if 
there is competent evidence of record that the claimant has a 
current disability, which may be associated with service, but 
the record does not contain sufficient medical evidence to 
make a decision on this claim.  38 U.S.C.A. § 5103A(d).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for a VA orthopedic examination.  The 
claims file must be made available to the 
examiner, and the examiner should 
indicate in the report that the claims 
file was reviewed.  Any indicated tests 
should be accomplished.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any low back 
disorder(s) found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) that any 
current low back disorder(s) had its 
onset during active service or is related 
to any in-service disease or injury.  A 
detailed rationale for any opinion 
expressed should be provided.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained, which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

3.  Thereafter, the AMC should re-
adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



